O’CONNOR, Justice,
dissenting.
I respectfully dissent. Rose v. State, 752 S.W.2d 529, 552 (Tex.Crim.App.1988) (op. on reh’g) (Rose II), told us to apply the harm analysis of Tex.R.App.P. 81(b)(2), to determine if there was error in the cases submitted with the parole charge. According to Rule 81(b)(2), we must reverse the judgment unless we decide, beyond a reasonable doubt, the error in the charge did not contribute to the punishment. It is the State’s burden to prove the constitutionally defective parole charge did not contribute to the punishment.
Rose II gave us three factors to consider in making the harm analysis in these cases: (1) whether the trial court gave the curative instruction; (2) the heinous nature of the crime; and (3) the defendant’s criminal record. Rose II, 752 S.W.2d at 554.
In this case: (1) the trial court gave the curative instruction; (2) the crime was heinous; and (3) appellant had a criminal record.
In Villanueva v. State, 769 S.W.2d 678 (Tex.App.—Houston [1st Dist.], 1989, n.p. h.), a companion case to this case, another panel of this Court disavowed one of the primary holdings in Urbano v. State, 760 S.W.2d 33 (Tex.App.—Houston [1st Dist.] 1988, pet. pending). I do not believe this Court ought to abandon the position we took in Urbano.
In Urbano, this Court said:
In concluding our analysis, we note that appellant received a sentence of 99 years confinement. The trial court instructed the jury that the maximum punishment possible was 99 years or life. Although appellant did not receive that maximum sentence (life), he did receive the next most severe sentence — 99 years. This fact, too, indicates that appellant suffered harm.
In Villanueva, this Court said:
The jury’s assessment of the maximum punishment indicates their abhorrence for the perpetrators of the crime. The charge instructed the jury that appellant would not “become eligible for parole until the actual time served equals one-third of the sentence imposed or twenty years, whichever is less, without any consideration of any good conduct time....” The jury knew, therefore, that appellant would be eligible for parole in 20 years, whether they assessed a sentence of 60 years (Vs of 60 = 20) or 99 years. They nevertheless assessed the longer sentence knowing it would not delay appellant’s parole eligibility date. Thus, at least the last 39 years of appellant’s 99-year sentence cannot be attributed to the parole instruction.
I believe the Court was correct in Urba-no when it held the assessment of the maximum or near-maximum punishment is some evidence the parole instruction harmed appellant. I believe the Court was wrong in Villanueva when it held the assessment of the maximum punishment is evidence the parole instruction did not harm appellant.
Rose I said, “The risk that punishment will be based on extraneous considerations is intolerable in a society that constitutionally demands concepts of fundamental fairness be honored in its criminal justice system.” 752 S.W.2d at 537. For the reasons stated in my dissent in Brooks v. State, 768 S.W.2d 481 (Tex.App.—Houston [1st Dist.], n.p.h.), I believe the jury probably considered parole.
*506I would reverse and remand this case for a new trial on punishment because I cannot say beyond a reasonable doubt the parole charge did not contribute to appellant’s punishment.